Citation Nr: 0423557	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from July 1975 to June 
1977, and again from May 1982 to May 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which found that the veteran had not 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder.  The RO reopened the claim in 
January 2003, but denied the benefit sought on appeal.

The claim of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will contact the veteran if additional action is required on 
his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
obsessive personality disorder claimed as a nervous condition 
in an August 1997 rating decision.  The veteran was notified 
of this decision and of his appellate rights.  He appealed 
the denial of benefits and a Statement of the Case was 
issued.  The veteran did not perfect his appeal by timely 
filing a substantive appeal.

2.  Evidence submitted since the time of the August 1997 
rating decision denying entitlement to service connection for 
a psychiatric disorder bears directly upon the issue at hand, 
is not duplicative and/or cumulative, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.




CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a psychiatric disorder is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

2.  The rating decision of August 1997 is final; the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran first sought entitlement to service connection 
for a psychiatric disorder in February 1997, when he asserted 
that he had a nervous condition that began during his second 
period of active service.  The RO denied this claim in an 
August 1997 rating decision, finding that there was no 
evidence of the currently diagnosed schizoaffective disorder 
during service or within one year of discharge from service.  
The veteran was advised of this decision, he appealed the 
denial, and a Statement of the Case was issued by the RO.  
The veteran, however, did not perfect his appeal by 
submitting a substantive appeal pursuant to 38 C.F.R. Section 
20.302(b).  As such, the August 1997 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2000, the veteran requested that his claim of 
entitlement to service connection for a nervous condition be 
reopened.  The Board notes that the RO in this case reopened 
the veteran's claim for service connection for an acquired 
psychiatric disorder by specifically finding in its January 
2003 Statement of the Case that the evidence submitted 
subsequent to the August 1997 rating decision was both new 
and material.  The RO then addressed the merits of the 
veteran's claim and denied the benefits sought.  The Board, 
however, is required to address the issue of reopening 
despite the RO's denial of entitlement to service connection 
on the merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims submitted prior to August 
2001, such as this claim, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in August 1997.  It is noted at this juncture that 
the credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1997 rating 
decision included service medical records showing treatment 
for an obsessional disorder and a finding of obsessive 
personality disorder upon discharge from service in 1984, 
post-service psychiatric treatment beginning in 1996, and a 
diagnosis of a schizoaffective disorder.  Evidence submitted 
since the August 1997 rating decision includes statements 
from the veteran's parents that the veteran did not complain 
of hearing voices until his service in the United States Navy 
and a November 2001 report from a private psychiatrist 
reflecting the opinion that the veteran showed signs of a 
psychotic illness during his period of service in the United 
States Navy.

Given the evidence as outlined above, the Board agrees with 
the RO and finds that the evidence submitted since the August 
1997 rating decision is new in that it was not previously 
before agency decision-makers and it is material in that both 
the statements of the veteran's parents and the report of the 
private psychiatrist speak directly to the issue of whether 
the veteran's current psychiatric disorder began during his 
second period of active service.  Thus, the newly submitted 
evidence is deemed to be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Consequently, the claim of entitlement to service connection 
on a psychiatric disorder is reopened.  The underlying claim, 
however, must be further considered by the RO.  As such, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the remand portion of 
this decision below.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.


REMAND

In June 2003, the veteran submitted additional medical 
evidence directly to the RO and requested that it be 
considered with his claim.  He did not waive RO consideration 
of this evidence.  The submission of this evidence was noted 
at the March 2004 hearing before the Board, but the veteran 
did not waive RO consideration of this evidence at that time.

It is noted at this juncture that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
several provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) implementing regulations as contrary to the 
actual VCAA.  In Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Federal 
Circuit emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. 
Section 19.9(a)(2) was invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. Section 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  

Thus, the Board finds that it has no alternative but to 
remand this matter to the RO to ensure that all evidence of 
record is properly considered by the RO prior to the Board's 
final appellate consideration.  The Board also finds that 
should the RO be unable to grant the benefits sought on 
appeal based upon his review of the record with the medical 
evidence submitted in June 2003, additional development of 
the medical record will be required in order to comply with 
the duty to assist as set forth in the VCAA.  Specifically, a 
medical opinion based on a review of the entire record will 
be needed to determine if it is at least as likely as not 
that any currently diagnosed psychiatric disability had its 
origin during service or within one year of discharge from 
service.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is remanded for the following action:

1.  The RO should consider all evidence 
received since the issuance of the 
Statement of the Case, including the 
evidence received in June 2003.

2.  If the benefits sought are not 
granted, the RO should schedule the 
veteran for a psychiatric examination and 
request that the examiner review the 
veteran's complete claims folder, 
including all service medical records 
from the veteran's second period of 
active service, and render an opinion as 
to whether the veteran showed any signs 
of an acquired psychiatric disorder 
during service.  The examiner should be 
requested to render all appropriate 
diagnoses and to specifically comment 
upon, (a) the veteran's history of 
schizoid and/or schizotypal tendencies 
prior to service, (b) psychiatric 
symptoms recorded during his period of 
active service, (c) the veteran's 
assertions as to activities that were not 
recorded during service, (d) the lack of 
psychiatric treatment from 1984 to 1996, 
and (e) the opinions of the private 
psychiatrist dated in November 2001 and 
June 2003.  Finally, the examiner should 
be requested to state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
(a) any currently diagnosed psychiatric 
disorder had its origin during service or 
(b) that a psychosis was manifested 
within one year of discharge from service 
in 1984.  All opinions expressed must be 
supported by complete rationale.

3.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development if necessary.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



